Citation Nr: 9931768	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from September 1988 
to June 1990.  He also had service in the Reserves prior to 
September 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for several disabilities, 
including a back disability.

The veteran was scheduled for a hearing before the RO in 
January 1996, but did not report for such hearing.  

The veteran's claim was initially before the Board in 
September 1997, at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for entitlement to service connection for a back disability 
is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Pre-service private treatment records show that the veteran 
was in an automobile accident in June 1984, in which he 
sustained an injury to his low back and received continued 
treatment.  In July 1984, the veteran saw a chiropractor, Dr. 
D. Z.  According to Dr. D.Z.'s reports, the diagnosis was 
myofascial syndrome, and acute lumbar sprain and strain.  
When the veteran saw a neurologist in July 1984, the 
impression was lumbosacral strain and sprain.  In September 
1984, Dr. D. Z., noted that the veteran had been scheduled to 
leave for Boot Camp on June 28, 1984, just 7 days after the 
accident.  It was noted that the veteran was disappointed 
because he had hoped to serve his country for the next couple 
of years.  

In January 1985, the chiropractor referenced above discharged 
the veteran from his care.  He felt that the veteran's 
progress was quite good.  He stated that the veteran was 
anxious to go to Boot Camp for the Army.  

In October 1986, Dr. E. C., sent a letter to Sergeant Dent 
that the veteran had been under his care for injuries he 
sustained in an accident in June 1984, but that after 
continued treatments and therapy, the veteran was discharged 
from his care fully recovered from all injuries.  He stated 
that the veteran was able to return to any type of work 
duties with no restrictions.  

Service medical records show that at an enlistment 
examination for the Reserves in March 1987, the veteran's 
spine was evaluated as normal.  On his report of medical 
history form from March 1987, the veteran placed a check in 
the no box in response to whether he either had or had ever 
had recurrent back pain.  In a form dated June 1990, the 
veteran indicated that he did not desire a separation medical 
examination.  The service medical records do not show 
complaints of or treatment for a back disorder.  

In an application for compensation or pension dated June 1990 
(but not date stamped by the RO), the veteran stated that he 
had back pain which happened in basic and AIT when he slipped 
in the shower at RCF pretrial confinement.  He stated that a 
Sgt. Scott had witnessed the incident.  

In the veteran's application for compensation or pension 
received by the RO in March 1995, the veteran submitted a 
claim for a back condition sustained in 1988.  

The veteran underwent a VA examination in June 1995.  The 
veteran complained of a painful back which radiated to both 
lower extremities.  The veteran stated that he had injured 
his low back in service in 1988.  The examiner's assessment 
was chronic low back pain secondary to low back injury, 
remote.  The examiner suggested that the veteran's military 
records be obtained.  He commented that no such records were 
made available to him.  

In a statement dated October 1996, the veteran's 
representative contended that the veteran suffered residuals 
of a traffic accident he was involved in one week prior to 
induction into the Armed Services, including back problems.  
The representative contended that the veteran had suffered 
continuity of symptomatology of back problems.  

Copies of treatment records were submitted from the 
McKeesport Hospital from September 1994 to May 1997.  The 
veteran was seen in September 1996 for pain in his low back 
after slipping in the bathtub.  An x-ray from September 1996 
indicated that no apparent bony abnormality was seen.  The 
veteran was seen in May 1997 for pain in his left flank 
radiating into his hip and groin after a police car he was in 
made a sudden turn.  




The veteran was scheduled for a VA examination in June 1998.  
However, the notification letter was returned as "moved left 
no address - unable to forward."  

The veteran was scheduled for a VA examination in August 
1998.  However, the examination was canceled due to 
undelivered notification.  A notation was made that the 
veteran was homeless and could not be found.  

In August 1998, the RO e-mailed the Homeless Program in an 
attempt to find the veteran.  However, a response was 
returned that they were not able to locate the veteran.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1999).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999). 

As an initial matter, it is noted that the veteran's back is 
presumed to have been in sound condition when he entered 
active duty in September 1988.  No back disorder was noted at 
the veteran's enlistment examination for the Reserves in 
March 1987, and the veteran did not indicate on his March 
1987 report of medical history form that he had a back 
disorder.  There is no indication that the veteran underwent 
any other enlistment examination.  

The next question that must be addressed is whether the 
presumption of soundness in regard to the veteran's back is 
rebutted by clear and unmistakable evidence.  The evidence 
clearly shows that the veteran sustained an injury to his 
back in June 1984, when he was involved in an automobile 
accident.  The evidence shows that the veteran received 
treatment for his back and that he was diagnosed with 
myofascial syndrome and lumbosacral strain and sprain in July 
1984.  

The veteran's representative contended in October 1996 that 
the veteran suffered continuing residuals from his October 
1984 traffic accident.  However, review of the evidence shows 
that the veteran did not suffer residuals from such injury.  
In January 1985, Dr. D. Z. discharged the veteran from his 
care, and stated that the veteran's progress was quite good.  
Similarly, in October 1986, Dr. E. C., wrote that the veteran 
was discharged from his care fully recovered from all 
injuries, and that the veteran was able to return to any type 
of work duties with no restrictions.  




Accordingly, the presumption that the veteran's back was in 
sound condition when he entered active duty in September 1988 
has not been rebutted by clear and unmistakable evidence.  
Having now established that the veteran's back was in sound 
condition when he entered service, it must next be determined 
whether the veteran incurred a back injury in service.  

Although the September 1997 Board remand noted that the 
service records reflected "the veteran's complaints of back 
pain," upon further review of the service medical records, 
they do not show that the veteran was treated for back pain 
at any point during service.  It should also be noted that in 
June 1990 the veteran indicated that did not wish to undergo 
a separation examination. 

The post-service medical records do not show a diagnosis of a 
back disorder until five years after service, when at a VA 
examination in June 1995, the examiner diagnosed the veteran 
with chronic low back pain.  The examiner opined that the low 
back pain was secondary to "low back injury, remote."  
However, there is no indication as to whether the examiner is 
referring to a low back injury before service, during 
service, or in the five years between the time the veteran 
left service and underwent his VA examination.  Efforts to 
have the veteran undergo a VA examination in June 1998 and 
August 1998 to clarify this question were unsuccessful as the 
veteran apparently moved without providing VA with a 
forwarding address. 

The veteran asserts that his current back disorder is related 
to an injury he suffered in service.  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking his current 
disorders to a specific injury in service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for a back disorder until 
many years after service.  The medical evidence does not 
include a nexus opinion between the veteran's back disorder 
and an injury in service.  The examiner at the June 1995 VA 
examination opined only that the veteran's low back pain was 
secondary to "low back injury, remote."  The examiner did 
not say that such back injury was incurred in service.  As 
such, with no nexus opinion and no evidence showing that the 
back condition was "noted" during service, the evidence 
does not indicate that the veteran's claim for entitlement to 
service connection for a back disability is well grounded.  

In the absence of a well grounded claim, the appeal for 
service connection for a back disability must be denied.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claim 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.





ORDER

The veteran's claim of entitlement to service connection for 
a back disability is denied, as not well grounded. 




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







